MEMORANDUM OPINION

                                            No. 04-11-00526-CR

                                         IN RE Stephen BENITES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 10, 2011

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On July 25, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his motion for DNA testing. However, on July 29, 2011, the trial court

signed an order denying relator’s motion. Accordingly, the petition for writ of mandamus is

DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

           Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                      PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2935-A, in the 216th Judicial District Court, Gillespie County, Texas, the
Honorable N. Keith Williams presiding.